 
 
IV 
112th CONGRESS 
1st Session 
H. RES. 218 
In the House of Representatives, U. S.,

April 13, 2011
 
RESOLUTION 
Providing for consideration of the bill (H.R. 1473) making appropriations for the Department of Defense and the other departments and agencies of the Government for the fiscal year ending September 30, 2011, and for other purposes; providing for consideration of the concurrent resolution (H. Con. Res. 35) directing the Clerk of the House of Representatives to make a correction in the enrollment of H.R. 1473; and providing for consideration of the concurrent resolution (H. Con. Res. 36) directing the Clerk of the House of Representatives to make a correction in the enrollment of H.R. 1473.  
 
 
That upon adoption of this resolution it shall be in order to consider in the House the bill (H.R. 1473) making appropriations for the Department of Defense and the other departments and agencies of the Government for the fiscal year ending September 30, 2011, and for other purposes. All points of order against consideration of the bill are waived. The bill shall be considered as read. All points of order against provisions in the bill are waived. The previous question shall be considered as ordered on the bill to final passage without intervening motion except: (1) one hour of debate equally divided and controlled by the chair and ranking minority member of the Committee on Appropriations; and (2) one motion to recommit. 
2.
(a)If H.R. 1473 is passed by the House, it shall be in order to consider separately in the House the concurrent resolutions specified in subsection (b). All points of order against consideration of each concurrent resolution are waived. Each concurrent resolution shall be considered read. The previous question shall be considered as ordered on each concurrent resolution to final adoption without intervening motion except 20 minutes of debate equally divided and controlled by the chair and ranking minority member of the Committee on Appropriations. 
(b)The concurrent resolutions specified in subsection (a) are as follows: 
(1)the concurrent resolution (H. Con. Res. 35) directing the Clerk of the House of Representatives to make a correction in the enrollment of H.R. 1473; and 
(2)the concurrent resolution (H. Con. Res. 36) directing the Clerk of the House of Representatives to make a correction in the enrollment of H.R. 1473. 
3.If the House receives a message from the Senate transmitting its passage of H.R. 1473 without amendment, then the Clerk shall not certify an enrollment of the bill until notified by the Speaker or by message from the Senate that the Senate has taken the question on adoption of each concurrent resolution specified in section 2 that was adopted by the House. 
 
Karen L. Haas,Clerk.
